Citation Nr: 0919858	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of indebtedness in the 
amount of $6,431.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in October 2006, a statement of the case was issued 
in June 2007, and a substantive appeal was received in August 
2007.  The Veteran testified at a RO hearing in August 2008, 
and testified at a Board hearing in April 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran receives compensation at the 100 percent rate 
due to individual unemployability as a result of service-
connected disabilities.

2.  The Veteran was granted a divorce from M.J.R. on July 6, 
1999.
 
3.  The evidence does not show a willful failure on the 
Veteran's part to disclose the fact of his divorce from 
M.J.R. with the willful intent of obtaining VA benefits to 
which he was not entitled.

4.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $6,431.00 would be against the 
principles of equity and good conscience.




CONCLUSION OF LAW

There is no statutory bar to waiver of recovery of the 
$6,431.00 overpayment of VA compensation benefits, and the 
criteria for entitlement to waiver of recovery of the 
overpayment have been met.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by Chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any 
event, in light of the favorable decision as it relates to 
the issue of the waiver of indebtedness, no further 
discussion of notification or assistance is necessary at this 
point.  

Criteria & Analysis

Recovery of overpayments of any benefits made by VA shall be 
waived if there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver and recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963(a), 1.965.

If there is a determination that there was no willful 
intention on the appellant's part to commit fraud, 
misrepresentation, or exercise bad faith in the creation of 
the overpayment at issue, it must then be determined whether 
the evidence establishes that recovery of the indebtedness 
would be against equity and good conscience, in which case 
recovery of that payment may be waived.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963(a), 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government, and, in making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) 
The fault of the debtor, (2) balancing fault between the 
debtor and VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of any existing benefits, 
(5) the unjust enrichment of the appellant, and (6) whether 
the appellant changed positions to his detriment in reliance 
upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  In the evaluation of whether equity and good 
conscience necessitate a favorable waiver decision, the Board 
must consider all of the specifically enumerated elements 
applicable to a particular case.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

Service connection is in effect for cervical spine 
disability, rated 60 percent disabling, effective May 26, 
1993, and left thoracic outlet syndrome, rated 30 percent 
disabling, effective July 20, 1984.  The combined evaluation 
of the Veteran's service-connected disabilities is 70 
percent, effective May 26, 1993, and the Veteran was awarded 
a total disability rating due to individual unemployability 
as a result of service-connected disabilities, effective May 
26, 1993.  Thus, effective May 26, 1993, the Veteran was 
receiving monthly VA compensation at a 100 percent 
evaluation.  The Veteran was married to M.J.R. on December 
24, 1991, and thus his disability compensation award included 
additional benefits for his dependent spouse.  He was 
informed by way of multiple letters from VA that he should 
immediately notify VA in the event of a change in status of 
his dependents.  On July 6, 1999, the Veteran and M.J.R. were 
divorced.  The evidence of record does not contain any 
written submission from the Veteran with regard to notifying 
VA that he was divorced from M.J.R. on July 6, 1999.  On 
November 21, 2003, VA received correspondence from M.J.R. 
informing VA that a divorce had been granted July 6, 1999, 
and submitted a copy of the divorce decree.  

In December 2003, the Veteran was informed of the adjustment 
in his compensation rate due to his divorce and that such 
adjustment would likely result in an overpayment of benefits.  

On January 29, 2004, the Veteran went to a VA facility and 
reported that he had married B.S.R. on December 28, 2003, and 
submitted a marriage certificate.

In May 2004, the Veteran submitted a VA Form 20-5655, 
Financial Status Report, reflecting that his spouse earned 
$1200.00 monthly, total monthly expenses of $3,062.65, total 
assets of $35,600.00, and monthly debts of $1,050.00.

An August 2008 VA Form 5655, Financial Status Report, 
reflects that the Veteran is no longer married.  His total 
monthly net income received solely from VA benefits is 
$2,427.00.  He reported monthly expenses of $1,911.69, and 
debts totaling approximately $7,100.00.  

The Court of Appeals for Veterans Claims has held that before 
a request for waiver of recovery of an overpayment can be 
adjudicated, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).

In the present case, there is no question that the 
establishment of an overpayment was correct inasmuch as the 
law is explicit in requiring that a Veteran notify VA in the 
event of a change in status of his dependents.  The 
documentary evidence of record does not reflect that VA was 
notified of the July 1999 divorce from M.J.R. until November 
2003.  The Veteran testified that he visits VA facilities 
multiple times per month due to his medical problems, and he 
recalled that he told someone at VA of his divorce from 
M.J.R. within a week or two of receipt of the divorce decree.  
He also recalled that the VA employee was busy speaking on 
the phone and may not have recorded such change in dependency 
status.  While the evidence of record reflects that in 
January 2004 the Veteran reported in person to VA personnel 
his December 2003 marriage to B.S.R., the evidence of record 
does not reflect that an in-person visit occurred with regard 
to notification of his divorce from M.J.R.  The Board notes 
that there is a presumption of regularity of government 
process that can only be rebutted by clear evidence to the 
contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  

As the Board has determined that the debt was validly 
created, the Board must make a determination as to whether 
there was any fraud, misrepresentation, or bad faith on the 
part of the Veteran in creating the overpayment.  In a 
September 2006 decision of the Committee on Waivers and 
Compromises, it was determined that the Veteran had acted in 
bad faith in creation of the overpayment.  Specifically, the 
Committee found bad faith in consideration of the fact that 
the Veteran had been in receipt of compensation for a long 
period of time, and had been notified on multiple occasions 
over many years of the need to notify VA in the event of a 
change of dependency status.  The Committee found that the 
Veteran chose to remain silent on his dependency changes, 
that he failed to notify VA of such changes to seek unfair 
advantage, and that he knew such failure to notify would 
create an overpayment.  

Despite the Veteran's assertions, there is no supporting 
evidence in the file showing that he notified VA of his 1999 
change in marital status.  The Veteran had been notified of 
this reporting requirement, and it does not appear that the 
Veteran is arguing that he was unaware of the need to report 
the divorce.  Rather, he maintains that he did in fact report 
the divorce verbally during one of his regular trips to VA.  
The Veteran testified in April 2009, he believed that he had 
told someone at VA of his divorce from M.J.R. within a week 
or two of receipt of the divorce decree, and that such VA 
employee was busy speaking on the phone and may not have 
recorded such change in dependency status.  In order to find 
bad faith, VA must prove a willful intent on the Veteran's 
part, and the burden of proving such a willful intent rests 
with VA.  VBA Circular 20-90-5.  Under the circumstances, the 
Board is unable to conclude that there is sufficient evidence 
to charge the Veteran with willful intent.  Therefore, the 
Board is unable to find bad faith in the creation of the 
overpayment.  There is thus no legal bar to waive of the 
overpayment. 

The next question is whether recovery of the overpayment from 
the Veteran would be against equity and good conscience.  In 
essence, "equity and good conscience" means fairness as to 
both the Veteran and the Government.  In making this 
determination, the regulations set forth a variety of 
elements which must be considered.  See Ridings, supra.

The Veteran has alleged that financial hardship would result 
from collection of the overpayment, specifically testifying 
that he is late on paying taxes on his home.  The Veteran's 
August 2008 Financial Status Report reflects that he is no 
longer married and has monthly income of $2,427.00 due solely 
due his VA compensation.  The Veteran reported monthly 
expenses in the amount of $1,911.69, and debts totaling 
$7,100.  At first glance it appears that the Veteran's income 
exceeds his expenses by over $500.00 per month.  However, it 
is not clear from the Financial Status Report that the 
Veteran included his monthly food cost, nor does it appear 
that he included the monthly costs of clothing or car 
maintenance.  The Board therefore considers it most likely 
that the Veteran's monthly income does not leave ample funds 
for repayment of the overpayment without resulting in 
financial hardship.  

A waiver of the indebtedness would result in an unjust 
enrichment to the Veteran in that he did receive benefits to 
which he was not entitled due to failing to report his 
divorce from M.J.R.; however, this element must be considered 
together with all the elements that make up the equity and 
good conscience standard.  After reviewing the evidence of 
record and resolving reasonable doubt in the Veteran's favor, 
the Board believes that recovery of the overpayment would 
result in undue hardship in consideration of his total 
disability evaluation due to individual unemployability, and 
in consideration that his sole form of income is in the form 
of VA compensation.  In sum, the circumstances in this case 
indicate a need for reasonableness and moderation in the 
exercising of the Government's right to collect the debt 
charged to the Veteran.  Accordingly, the Board concludes 
that recovery of the overpayment would be against equity and 
good conscience.  Waiver of recovery of the overpayment of VA 
benefits in the amount of $6,431.00 is in order.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).




ORDER

Entitlement to waiver of recovery of indebtedness in the 
amount of $6,431.00 is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


